Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in page 16, the applicant asserts that “Applicant respectfully traverses the rejection under 35 USC § 112 for at least the following reasons. The Office Action alleges that there is no antecedent basis for “the trusted wireless local area network access gateway,” however antecedent basis is clearly and expressly provided earlier in each of the so rejected claims. Accordingly, the rejection under 35 USC § 112 is improper and should be withdrawn.” Examiner respectively disagrees since there in no antecedent basis for the “the trusted wireless local area network access gateway,” there is antecedent basis for “trusted wireless loca area network” but not for “the trusted wireless local area network access gateway”. The rejection is maintained.
In response to applicant’s argument in pages 16-20, the applicant asserts that “Salkintzis and ETSI TS 124 301 both fail to teach or suggest the above-mentioned claim elements now recited by amended independent Claim 1, it logically follows that any proper combination of Salkintzis and ETSI TS 124 301 fails to teach or suggest the method of amended independent Claim 1.” Examiner respectively disagrees.
The applicant further asserts in pages 16-18 that “Applicant respectfully submits that Salkintzis and ETSI TS 124 301 are each silent regarding at least “in an instance in which the bearer modify reject message includes a cause value indicating that an invalid bearer identity is not the reason for rejection, aborting, using the trusted wireless local area network access gateway, the bearer modify procedure and setting a context of the bearer to be modified to an active state,” and “in an instance in which the bearer modify reject message includes a cause value indicating that an invalid bearer identity is the reason for rejection, deactivating, using the trusted wireless local area network access gateway locally, the bearer to be modified and setting a context of the bearer to be modified to an inactive state.”” Examiner respectively disagrees since as indicated in the office action below ETSI TS 124 301 does disclose “in an instance in which the bearer modify reject message includes a cause value indicating that an invalid bearer identity is not the reason for rejection, aborting, using the trusted wireless local area network access gateway, the bearer modify procedure and setting a context of the bearer to be modified to an active state,” and “in an instance in which the bearer modify reject message includes a cause value indicating that an invalid bearer identity is the reason for rejection, deactivating, using the trusted wireless local area network access gateway locally, the bearer to be modified and setting a context of the bearer to be modified to an inactive state” in pages 191, 193, 194. Therefore, the rejection is maintained. 
The applicant further asserts in page 19 that “Salkintzis and Veleve are both silent regarding the data traffic being transmitted according to a differentiated QOS or that the differentiated QOS is based on the QOS characteristic and the QOS mapping.” Examiner respectively disagrees since as indicated in the office action below. In par. 17, 18, 22, 28, 32 of Salkintzis discloses the UE 100 transmits data packets over the PDN connection using both the first radio bearer and the second radio bearer; par. 17, different EPS bearers are used to carry traffic with different QoS requirement, which would read on “causing data traffic to be transmitted over the default bearer and the one or more additional bearers, wherein the data traffic is caused to be transmitted according to a differentiated quality of service based on the quality of service characteristic and the quality of service mapping”. Therefore, the combination of Salkintzis and ETSI TS 124 301 would teach the claims.

The applicant further asserts in page 20 that “ETSI TS 124 301 fails to teach or suggest that the MODIFY EPS BEARER CONTEXT REJECT message includes “the bearer identity”, among other deficiencies.” Examiner respectively disagrees since as indicated in the office action below in page 191 of ETSI TS 124 301, “…, the UE may reject the request from the MME by sending a MODIFY EPS BEARER CONTEXT REJECT message to the MME. The message shall include the EPS bearer identity and an ESM cause value indicating the reason for rejecting the EPS bearer context modification request…”, TSI TS 124 301 teaches the MODIFY EPS BEARER CONTEXT REJECT message includes “the bearer identity”. Therefore, the combination of Salkintzis and ETSI TS 124 301 would teach the claims.

The applicant further asserts in page 20 that “ETSI TS 124 301 fails to teach or suggest that, in an instance in which the MODIFY EPS BEARER CONTEXT REJECT message includes ESM cause #43 (“invalid EPS bearer identity”), the network “sets a context of the bearer to be modified to an inactive state.”” Examiner respectively disagrees since as indicated in the office action below in pages 193 and 194 of ETSI TS 124 301, in page 193 discloses If the network receives the MODIFY EPS BEARER CONTEXT REJECT message with ESM cause #43 "invalid EPS bearer identity", the MME locally deactivates the EPS bearer context(s) and in page 194 discloses “the MME shall initiate the EPS bearer context deactivation procedure… , and enter the state BEARER CONTEXT INACTIVE PENDING”. In the EPS bearer context deactivation procedure in response to receive MODIFY EPS BEARER CONTEXT REJECT message with ESM cause #43 "invalid EPS bearer identity", the MME also initiates enter the state BEARER CONTEXT INACTIVE PENDING. Therefore, pages 193 and 194 of ETSI TS 124 301 teaches “in an instance in which the MODIFY EPS BEARER CONTEXT REJECT message includes ESM cause #43 (“invalid EPS bearer identity”), the network “sets a context of the bearer to be modified to an inactive state.”” Therefore, ETSI TS 124 301 teaches in an instance in which the MODIFY EPS BEARER CONTEXT REJECT message includes ESM cause #43 (“invalid EPS bearer identity”), the network “sets a context of the bearer to be modified to an inactive state.” Therefore, the combination of Salkintzis and ETSI TS 124 301 would teach the claims. 

In response to applicant’s argument in pages 20-23, the applicant asserts that “the Office’s combination of Salkintzis and ETSI TS 124 301 with Hahn, Tomici, Yang, Chin, and 3GPP TS 23.402, constitutes an improper combination of these references.” Examiner respectively disagrees. 
The applicant further asserts in page 21 that “one of ordinary skill in the art at the time of filing would not have found motivation in Salkintzis, ETSI TS 124 301, or Hahn to combine these references in the improper manner in which they were combined for this rejection.” Examiner respectively disagrees. As indicated in the office action, in par. 17, 18, 22, 28, 32 of Salkintzis discloses “causing data traffic to be transmitted over the default bearer and the one or more additional bearers, wherein the data traffic is caused to be transmitted according to a differentiated quality of service based on the quality of service characteristic and the quality of service mapping” or QoS differentiation for a trusted WLAN connection. And as indicated by the office action, Salkintzis does not teach “wherein the default bearer remains established for a duration of the packet data network connection; and wherein the one or more additional bearers remain established for the duration of the packet data network connection or remain established for a time less than the duration of the packet data network connection” but HAHN et al. (US 20190059031) does in par. 147, 148 to provides QoS and optimization of resource allocation. Therefore, it would have been obvious for one of ordinary skill in the art to combine the teaching of Salkintzis, ETSI TS 124 301, and Hahn to teach the claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multi-connection negotiation and QoS flow mapping between one WLCP bearer for uplink and downlink packets. See, e.g., Applicant’s published application, at paragraph [0043].) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


The applicant further asserts in page 21-22 that “one of ordinary skill in the art at the time of filing would not have found motivation in Salkintzis, ETSI TS 124 301, or Yang to combine these references in the improper manner in which they were combined for this rejection.” Examiner respectively disagrees. As indicated by the office action, in par. 17, 18, 22, 28, 32 of Salkintzis discloses “causing data traffic to be transmitted over the default bearer and the one or more additional bearers, wherein the data traffic is caused to be transmitted according to a differentiated quality of service based on the quality of service characteristic and the quality of service mapping” or QoS differentiation for a trusted WLAN connection. And as indicated in the office action since as indicated by the office action below, ETSI TS 124 301 discloses in page 193 that timer T3486 would consider as modify timer and that the combination of Salkintzis and ETSI TS 124 301 teaches the claims. Yang is not incorporated in the rejection. 
Therefore, the rejection of the claims is maintained. 







Claim Rejections - 35 USC § 112
Claims 1, 3-10, 12-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 1 lines 25, 28 cite “the trusted wireless local area network access gateway”. There is no antecedent basis. Similar problem in claims 10, 19.
Claim 5 cites “trusted wireless local area network access gateway”. It is unclear if it is a new or referred to “the trusted wireless local area network access gateway” in claim 1. Similar problem in claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 6, 7, 10, 13, 14, 15, 16, 19, 21, 23, 25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SALKINTZIS (US 20150245401) in view of ETSI TS 124 301 v13.5.0 (2016-04) (“Universal Mobile Telecommunications System (UMTS); LTE; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS)” herein as ETSI TS 124 301).

Regarding claim 1, 10, 19, SALKINTZIS (US 20150245401) teaches a method for quality of service differentiation (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32) via a trusted wireless local area network (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32), the method comprising:
receiving, from a user equipment, a packet data network connectivity request including an indication that the user equipment is configured for Wireless Local Area Network Control Plane (WLCP) multiple bearer packet data network connectivity (par. 17, 28, the UE 100 transmits a WLAN control protocol ("WLCP") request message to the TWAG 114. The WLCP request message includes an APN value (APN=ims), which associates the request with an existing PDN connection, and a Type=multi-RAT, which indicates that the requested WLAN bearer should be added to an existing PDN connection; par. 32, At step 802, the UE 100 establishes a PDN connection having a first radio bearer using a first RAT. At step 804, the UE 100 adds a second radio bearer to the PDN connection using a second RAT. During the addition of the second radio bearer, the UE 100 provides one or more DL TFT filters that should be installed at the PGW 110. The one or more DL TFT filters specify the downlink traffic that should be routed within the first radio bearer and within the second radio bearer.); 
determining, based on the indication, that multi-connection mode is available between the user equipment and the trusted wireless local area network (fig. 3, par. 26, 27, 28, 30, 31, 32, UE receives routing rules, which the UE generates the WLCP request message for multi-rat for existing PDN connection with multiple bearers to the TWAG and setup based on or if the different bearers in single RAT PDN connection or multiple bearers in multiple RAT PDN connection);
establishing a packet data network connection between the user equipment and the trusted wireless local area network to connect the user equipment to a core network with a default bearer (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32, establishing the bearer with default bearer that does not have a TFT); 
establishing one or more additional bearers, wherein the one or more additional bearers and the default bearer are established with a quality of service characteristic and a quality of service mapping (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32, establishing the bearer that have a TFT for quality of service);
causing data traffic to be transmitted over the default bearer and the one or more additional bearers, wherein the data traffic is caused to be transmitted according to a differentiated quality of service based on the quality of service characteristic and the quality of service mapping (par. 17, 18, 22, 28, 32, the UE 100 transmits data packets over the PDN connection using both the first radio bearer and the second radio bearer; par. 17, different EPS bearers are used to carry traffic with different QoS requirement);
However, SALKINTZIS does not teach 
performing a bearer modify procedure comprising:
transmitting, to the user equipment, a bearer modify request including a bearer identity of a bearer to be modified; 
receiving, from the user equipment, a bearer modify accept message or a bearer modify reject message as a response to the bearer modify request, 
wherein the bearer modify reject message includes the bearer identity and a cause value indicating a reason for rejection of the bearer modify request, and wherein the cause value indicates whether or not an invalid bearer identity is the reason for rejection, 
in an instance in which the bearer modify reject message includes a cause value indicating that an invalid bearer identity is not the reason for rejection, aborting, using the trusted wireless local area network access gateway, the bearer modify procedure and setting a context of the bearer to be modified to an active state, and 
in an instance in which the bearer modify reject message includes a cause value indicating that an invalid bearer identity is the reason for rejection, deactivating, using the trusted wireless local area network access gateway locally, the bearer to be modified and setting a context of the bearer to be modified to an inactive state.
But, ETSI TS 124 301 in a similar or same field of endeavor teaches performing a bearer modify procedure comprising:
transmitting, to the user equipment, a bearer modify request including a bearer identity of a bearer to be modified (page 190, 191, Upon receipt of the MODIFY EPS BEARER CONTEXT REQUEST message including bearer identity, the UE may accept or reject); 
receiving, from the user equipment, a bearer modify accept message or a bearer modify reject message as a response to the bearer modify request (pages 190, 191, accept or reject), 
wherein the bearer modify reject message includes the bearer identity and a cause value indicating a reason for rejection of the bearer modify request, and wherein the cause value indicates whether or not an invalid bearer identity is the reason for rejection (page 191, “…The message shall include the EPS bearer identity and an ESM cause value indicating the reason for rejecting the EPS bearer context modification request…” ;page 193, Upon receipt of the MODIFY EPS BEARER CONTEXT REJECT message with ESM cause value other than #43 "invalid EPS bearer identity"…enter the state BEARER CONTEXT ACTIVE and abort the EPS bearer context modification procedure. If the network receives the MODIFY EPS BEARER CONTEXT REJECT message with ESM cause #43 "invalid EPS bearer identity",the MME locally deactivates the EPS bearer context(s)), 
in an instance in which the bearer modify reject message includes a cause value indicating that an invalid bearer identity is not the reason for rejection, aborting, using the gateway, the bearer modify procedure and setting a context of the bearer to be modified to an activate state (page 193, Upon receipt of the MODIFY EPS BEARER CONTEXT REJECT message with ESM cause value other than #43 "invalid EPS bearer identity"…enter the state BEARER CONTEXT ACTIVE and abort the EPS bearer context modification procedure), and 
in an instance in which the bearer modify reject message includes a cause value indicating that an invalid bearer identity is the reason for rejection, deactivating, using the gateway locally, the bearer to be modified and setting a context of the bearer to be modified to an inactive state (page 193, If the network receives the MODIFY EPS BEARER CONTEXT REJECT message with ESM cause #43 "invalid EPS bearer identity", the MME locally deactivates the EPS bearer context(s); page 194, “the MME shall initiate the EPS bearer context deactivation procedure… , and enter the state BEARER CONTEXT INACTIVE PENDING).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ETSI TS 124 301 in the system of SALKINTZIS for the trusted wireless local area network access gateway to modify the bearer based on the accept or reject response.
The motivation would have to provide adjustment to bearer for modification in traffic pattern and reduce the workload as setting up new bearer. 

Regarding claims 4, 13, SALKINTZIS teaches the method of Claim 1, wherein the default bearer and the one or more additional bearers comprise wireless local area network control plane bearers, and wherein the default bearer and the one or more additional bearers are established using wireless local area network control plane procedures (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32, WLCP request message to setup the conneciton).

Regarding claim 5, 14, SALKINTZIS teaches the method of Claim 1, wherein one or more core network bearers are connected between the trusted wireless access gateway and the core network (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32, fourth or fifth bearer), and wherein the one or more additional bearers are mapped on a one to one basis with the one or more core network bearers (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32, third bearer map to fourth and fifth bearers).

Regarding claim 6, 15, SALKINTZIS teaches the method of Claim 1, wherein the data traffic is caused to be transmitted on a bearer based upon a traffic flow template (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32, traffic flow template (TFT)).

Regarding claim 7, 16, SALKINTZIS does not teach the method of Claim 1, further comprising:
starting a modify timer; 
causing the bearer modify request to be transmitted to the user equipment; 
determining that the modify timer has expired a first time; 
causing the bearer modify request to be retransmitted to the user equipment; 
determining that the modify timer has expired a subsequent time; and 
continuing use of the bearer or initiate a request to release the bearer.
But, ETSI TS 124 301 in a similar or same field of endeavor teaches further comprising:
starting a modify timer (page 193, timer T3486); 
causing the bearer modify request to be transmitted to the user equipment (page 193, timer T3486, resend the MODIFY EPS BEARS CONTEXT REQUEST); 
determining that the modify timer has expired a first time (page 193, timer T3486 first expired); 
causing the bearer modify request to be retransmitted to the user equipment (page 193, timer T3486 first expired, resend the MODIFY EPS BEARS CONTEXT REQUEST); 
determining that the modify timer has expired a subsequent time (page 193, each time timer T3486 expired, resend the MODIFY EPS BEARS CONTEXT REQUEST for 4 times); and 
continuing use of the bearer or initiate a request to release the bearer (page 193, continue to use the previous configuration of the EPS bearer context or initiate an EPS bearer context deactivation procedure).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ETSI TS 124 301 in the system of SALKINTZIS for the trusted wireless local area network access gateway to modify the bearer based on the accept or reject response.
The motivation would have to provide adjustment to bearer for modification in traffic pattern and reduce the workload as setting up new bearer. 

Regarding claims 21, 23, SALKINTZIS teaches the method of Claim 6, further comprising:
selecting a WLCP bearer based on the uplink packet filters in the traffic flow template (par. 18, The UE 100 compares every outgoing packet with the TFTs of each radio bearer. If there is a match, then the UE 100 transmits the packet to the associated radio bearer. If there is no match, then the UE 100 sends the packet to the default radio bearer.); and
in an instance in which a WLCP bearer cannot be selected based upon the uplink packet filters in the traffic flow template, selecting a WLCP bearer without an uplink packet filter assigned (par. 18, The UE 100 compares every outgoing packet with the TFTs of each radio bearer. If there is a match, then the UE 100 transmits the packet to the associated radio bearer. If there is no match, then the UE 100 sends the packet to the default radio bearer).

Regarding claim 25, SALKINTZIS teaches the non-transitory computer-readable storage medium of Claim 19, wherein the data traffic is caused to be transmitted on a bearer based upon a traffic flow template (par. 18), and wherein the non-transitory computer-readable storage medium stores program code instructions that, when executed, further cause the apparatus to:
select a WLCP bearer based on the uplink packet filters in the traffic flow template (par. 18, The UE 100 compares every outgoing packet with the TFTs of each radio bearer. If there is a match, then the UE 100 transmits the packet to the associated radio bearer. If there is no match, then the UE 100 sends the packet to the default radio bearer); and
in an instance in which a WLCP bearer cannot be selected based upon the uplink packet filters in the traffic flow template, select a WLCP bearer without an uplink packet filter assigned (par. 18, The UE 100 compares every outgoing packet with the TFTs of each radio bearer. If there is a match, then the UE 100 transmits the packet to the associated radio bearer. If there is no match, then the UE 100 sends the packet to the default radio bearer).

Regarding claim 27, 28, SALKINTZIS (US 20150245401) teaches a method of a user equipment for quality of service differentiation via a trusted wireless local area network (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32), the method comprising: 
establishing a trusted wireless network connection with the trusted wireless local area network (ar. 17, 18, 22, 26, 27, 28, 30, 31, 32, the UE 100 transmits a WLAN control protocol ("WLCP") request message to the TWAG 114. The WLCP request message includes an APN value (APN=ims), which associates the request with an existing PDN connection, and a Type=multi-RAT, which indicates that the requested WLAN bearer should be added to an existing PDN connection; par. 32, At step 802, the UE 100 establishes a PDN connection having a first radio bearer using a first RAT. At step 804, the UE 100 adds a second radio bearer to the PDN connection using a second RAT. During the addition of the second radio bearer, the UE 100 provides one or more DL TFT filters that should be installed at the PGW 110. The one or more DL TFT filters specify the downlink traffic that should be routed within the first radio bearer and within the second radio bearer.); 
indicating to the trusted wireless local area network that a multi-connection mode is available between the user equipment and the trusted wireless local area network, by transmitting, to a trusted wireless local area network access gateway, a packet data network connectivity request including an indication that the user equipment supports Wireless Local Area Network Control Plane multiple bearer packet data network connectivity (fig. 3, par. 17, 26, 27, 28, 30, 31, 32, UE receives routing rules, which the UE generates the WLCP request message for multi-rat for existing PDN connection with multiple bearers to the TWAG and setup based on or if the different bearers in single RAT PDN connection or multiple bearers in multiple RAT PDN connection); 
selecting a bearer from an established packet data network connection between the user equipment and the trusted wireless local area network, for which a default bearer and one or more additional bearers are established (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32, UE receives routing rules, which the UE generates the WLCP request message for multi-rat for existing PDN connection with multiple bearers to the TWAG and setup based on or if the different bearers in single RAT PDN connection or multiple bearers in multiple RAT PDN connection;), wherein each of the additional bearers and the default bearer are established with a quality of service characteristic and a quality of service mapping (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32, establishing the bearer that have a TFT for quality of service); 
causing data traffic to be transmitted over the selected bearer, wherein the data traffic is caused to be transmitted according to differentiated quality of service based on the quality of service characteristic and the quality of service mapping (par. 17, 18, 22, 28, 32, the UE 100 transmits data packets over the PDN connection using both the first radio bearer and the second radio bearer; par. 17, different EPS bearers are used to carry traffic with different QoS requirement);
However, SALKINTZIS does not teach 
carrying out a bearer modify procedure comprising: receiving, from the trusted wireless local area network access gateway, a bearer modify request, including a bearer identity of a bearer to be modified; and transmitting, to the trusted wireless local area network access gateway, a bearer modify accept message or a bearer modify reject message as a response to the bearer modify request, wherein the bearer modify reject message includes the bearer identity and a cause value indicating a reason for rejection of the bearer modify request, wherein the cause value indicates whether or not an invalid bearer identity is the reason for rejection, wherein, in an instance in which an invalid bearer identity is not the reason for rejection, the bearer modify reject message is transmitted with the cause value indicating that an invalid bearer identity is not the reason for rejection, and the user equipment sets a context of the bearer to an active state, and 
wherein, in an instance in which an invalid bearer identity is the reason for rejection, the bearer modify reject message is transmitted with the cause value indicating that an invalid bearer identity is the reason for rejection, and the user equipment sets a context of the bearer to an inactive state.

But, ETSI TS 124 301 in a similar or same field of endeavor teaches carrying out a bearer modify procedure comprising: receiving, from the trusted wireless local area network access gateway, a bearer modify request, including a bearer identity of a bearer to be modified (page 190, 191, Upon receipt of the MODIFY EPS BEARER CONTEXT REQUEST message including bearer identity, the UE may accept or reject); and transmitting, to the trusted wireless local area network access gateway, a bearer modify accept message or a bearer modify reject message as a response to the bearer modify request (pages 190, 191, accept or reject), wherein the bearer modify reject message includes the bearer identity and a cause value indicating a reason for rejection of the bearer modify request, wherein the cause value indicates whether or not an invalid bearer identity is the reason for rejection (page 191, “…The message shall include the EPS bearer identity and an ESM cause value indicating the reason for rejecting the EPS bearer context modification request…”; page 193, Upon receipt of the MODIFY EPS BEARER CONTEXT REJECT message with ESM cause value other than #43 "invalid EPS bearer identity"…enter the state BEARER CONTEXT ACTIVE and abort the EPS bearer context modification procedure. If the network receives the MODIFY EPS BEARER CONTEXT REJECT message with ESM cause #43 "invalid EPS bearer identity",the MME locally deactivates the EPS bearer context(s)), wherein, in an instance in which an invalid bearer identity is not the reason for rejection, the bearer modify reject message is transmitted with the cause value indicating that an invalid bearer identity is not the reason for rejection, and the user equipment sets a context of the bearer to an active state ((page 193, Upon receipt of the MODIFY EPS BEARER CONTEXT REJECT message with ESM cause value other than #43 "invalid EPS bearer identity"…enter the state BEARER CONTEXT ACTIVE and abort the EPS bearer context modification procedure), and wherein, in an instance in which an invalid bearer identity is the reason for rejection, the bearer modify reject message is transmitted with the cause value indicating that an invalid bearer identity is the reason for rejection and the user equipment sets a context of the bearer to an inactive state (page 193, If the network receives the MODIFY EPS BEARER CONTEXT REJECT message with ESM cause #43 "invalid EPS bearer identity", the MME locally deactivates the EPS bearer context(s); page 194, “the MME shall initiate the EPS bearer context deactivation procedure… , and enter the state BEARER CONTEXT INACTIVE PENDING).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ETSI TS 124 301 in the system of SALKINTZIS for the trusted wireless local area network access gateway to modify the bearer based on the accept or reject response.
The motivation would have to provide adjustment to bearer for modification in traffic pattern and reduce the workload as setting up new bearer. 

Claims 3, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SALKINTZIS (US 20150245401) and ETSI TS 124 301 v13.5.0 (2016-04) (“Universal Mobile Telecommunications System (UMTS); LTE; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS)” herein as ETSI TS 124 301) as applied to claims 1, 10, 19 above, and further in view of HAHN et al. (US 20190059031).

Regarding claims 3, 12, 20, SALKINTZIS does not teach the method of Claim 1, wherein the default bearer remains established for a duration of the packet data network connection; and wherein the one or more additional bearers remain established for the duration of the packet data network connection or remain established for a time less than the duration of the packet data network connection.
But, HAHN et al. (US 20190059031) in a similar or same field of endeavor teaches wherein the default bearer remains established for a duration of the packet data network connection (par. 147, default bearer when the corresponding PDN connection is terminated); and wherein the one or more additional bearers remain established for the duration of the packet data network connection or remain established for a time less than the duration of the packet data network connection (par. 148, the dedicated bearer is released when no traffic). 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HAHN in the system of SALKINTZIS and ETSI TS 124 301 to provide the default bearer remains established for a duration of the connection and the dedicated bearer is released early and establishing the duration for any required time as per the other. 
The motivation would have been to allow for reduce the allocated required resource.

Claims 8, 9, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SALKINTZIS (US 20150245401) and ETSI TS 124 301 v13.5.0 (2016-04) (“Universal Mobile Telecommunications System (UMTS); LTE; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS)” herein as ETSI TS 124 301) as applied to claims 1, 10 above, and further in view of CHIN et al. (US 20160183156).

Regarding claim 8, 17, SALKINTZIS teaches the method of Claim 1, further comprising: bearer at a trusted wireless access gateway (fig. 3, par. 17, 18, 22, 26, 27, 28, 30, 31, 32).
However, SALKINTZIS does not teach
starting a release timer; 
causing a bearer release request to be transmitted to the user equipment; 
determining that the release timer has expired a first time; 
causing the bearer release request to be retransmitted to the user equipment; 
determining that the release timer has expired a subsequent time; and 
deactivating the bearer.
But, CHIN et al. (US 20160183156) in a similar or same field of endeavor teaches starting a release timer (par. 451, 452, expiry timer T3495); 
causing a bearer release request to be transmitted to the user equipment (par. 451, 452, expiry timer T3495); 
determining that the release timer has expired a first time (par. 451, 452, expiry timer T3495); causing the bearer release request to be retransmitted to the user equipment (par. 451, 452, expiry timer T3495, retransmission of deactivate bearer); 
determining that the release timer has expired a subsequent time (par. 451, 452, expiry timer T3495 on the fifth, abort the procedure and deactivate locally); and deactivating the bearer (par. 451, 452, expiry timer T3495 on the fifth, abort the procedure and deactivate locally);.
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHIN in the system of SALKINTZIS and ETSI TS 124 301 to retransmitting the request of the release bearer. 
The motivation would have been to guarantee the message being received.

Regarding claim 9, 18, SALKINTZIS does not explicitly teach the method of Claim 1, further comprising: receiving a packet data network disconnect request from the user equipment; and terminating the packet data network connection.
But, CHIN et al. (US 20160183156) in a similar or same field of endeavor teaches receiving a packet data network disconnect request from the user equipment (par. 172); and terminating the packet data network connection (par. 172).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHIN in the system of SALKINTZIS and ETSI TS 124 301 to terminate the connection. 
The motivation would have been to retrieve the resource for other.

Claims 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SALKINTZIS (US 20150245401) and ETSI TS 124 301 v13.5.0 (2016-04) (“Universal Mobile Telecommunications System (UMTS); LTE; Non-Access-Stratum (NAS) protocol for Evolved Packet System (EPS)” herein as ETSI TS 124 301) as applied to claims 6, 15, 19 above, and further in view of 3GPP TS 23.402 (“Architecture enhancements of for non-3GPP accesses”).

Regarding claims 22, 24, SALKINTZIS does not teach the method of Claim 21, further comprising: in an instance in which all WLCP bearers have been assigned an uplink packet filter, discarding the uplink data packet; and
deriving, using at least a quality of service class identifier (QCI) from WLCP bearer level QoS information, a differentiated service code point (DSCP) value for uplink packets,
wherein the DSCP value is operable to be used to determine at least one of a WLAN 802.11 QoS class, a user priority, or an Enhanced Distributed Channel Access (EDCA) Access Category. 
But, 3GPP TS 23.402 in a similar or same field of endeavor teaches in an instance in which all WLCP bearers have been assigned an uplink packet filter, discarding the uplink data packet (page 260, If no match is found, the uplink data packet shall be sent via the bearer that does not have any uplink packet filter assigned); and deriving, using at least a quality of service class identifier (QCI) from WLCP bearer level QoS information, a differentiated service code point (DSCP) value for uplink packets (page 260, the UE shall use the QCI in dedicated bearer QoS information to set the DSCP value for uplink packets), wherein the DSCP value is operable to be used to determine at least one of a WLAN 802.11 QoS class, a user priority, or an Enhanced Distributed Channel Access (EDCA) Access Category (page 260, mapping of QoS class to DSCP).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by 3GPP TS 23.402 in the system of SALKINTZIS and ETSI TS 124 301 to using the WLCP in multi-connection mode. 
The motivation would have been to enables management of PDN connectivity over a Trusted WLAN Access Network.

Regarding claim 26, SALKINTZIS does not teach the non-transitory computer-readable storage medium of Claim 25, wherein the non-transitory computer-readable storage medium stores program code instructions that, when executed, further cause the apparatus to: 
in an instance in which all WLCP bearers have been assigned an uplink packet filter, discard the uplink data packet; and
derive, using at least a quality of service class identifier (QCI) from WLCP bearer level QoS information, a differentiated service code point (DSCP) value for uplink packets,
wherein the DSCP value is operable to be used to determine at least one of a WLAN 802.11 QoS class, a user priority, or an Enhanced Distributed Channel Access (EDCA) Access Category. 
But, 3GPP TS 23.402 in a similar or same field of endeavor teaches in an instance in which all WLCP bearers have been assigned an uplink packet filter, discarding the uplink data packet (page 260, If no match is found, the uplink data packet shall be sent via the bearer that does not have any uplink packet filter assigned); and deriving, using at least a quality of service class identifier (QCI) from WLCP bearer level QoS information, a differentiated service code point (DSCP) value for uplink packets (page 260, the UE shall use the QCI in dedicated bearer QoS information to set the DSCP value for uplink packets), wherein the DSCP value is operable to be used to determine at least one of a WLAN 802.11 QoS class, a user priority, or an Enhanced Distributed Channel Access (EDCA) Access Category (page 260, mapping of QoS class to DSCP).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by 3GPP TS 23.402 in the system of SALKINTZIS and ETSI TS 124 301 to using the WLCP in multi-connection mode. 
The motivation would have been to enables management of PDN connectivity over a Trusted WLAN Access Network.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/06/2022